Citation Nr: 1436675	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-14 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a bilateral foot disorder, to include pes planus.

2.  Entitlement to service connection for a bilateral foot disorder, to include pes planus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The February 2007 rating decision denying service connection for bilateral pes planus is final.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  Evidence submitted since the February 2007 rating decision is new and material.
CONCLUSION OF LAW

The February 2007 rating decision, which denied entitlement to service connection for bilateral pes planus, is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for a bilateral foot condition was previously denied in a February 2007 rating decision for failure to establish aggravation by active service.  The Veteran did not appeal this decision or file relevant new evidence within one year, so the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In May 2011, the Veteran filed a new claim for "calluses on both feet."  During a call with the RO that same month, the Veteran clarified he intended to reopen his claim for service connection for bilateral pes planus.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

Previously denied claims may be reopened by the submission of new and material evidence.  "New" evidence means evidence "not previously submitted to agency decision makers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

In this case, extensive new evidence has been received since the previous denial of service connection, including the report from an October 2011 VA examination which diagnosed the Veteran with pain from bilateral pes planus since boot camp.  Accordingly, this new evidence relates to the previously unestablished fact, aggravation by active service, and is therefore material.  Because new and material evidence has been presented, the claim is reopened.

The issue of entitlement to service connection for a bilateral foot condition is addressed in the remand portion below.

ORDER

New and material evidence has been submitted and the claim for entitlement to service connection for a bilateral disorder, to include pes planus, is reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for a bilateral foot disorder, to include pes planus.  The Veteran's July 1974 entrance examination noted he had "pes planus NCD" (not considered disabling).  Accordingly, the Board finds this condition was noted on the Veteran's examination report at entrance to military service and is therefore pre-existing under VA regulations.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

At his November 2013 hearing, the Veteran competently testified that his bilateral pes planus did not bother him prior to service, but he developed pain in both feet during active service.  His testimony is supported by service treatment records reflecting the Veteran sought treatment for bilateral painful feet on several occasions.  Therefore, the Board finds the Veteran's noted pre-existing pes planus increased in severity during his active service. 

Accordingly, the presumption of aggravation applies and service connection will be granted unless there is a specific finding that the increase in severity was due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

In this case, the October 2011 VA examiner marked the box indicating the Veteran's bilateral pes planus was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, in his rationale the examiner explained he could not say beyond a 50 percent probability the Veteran's flat feet were aggravated beyond its natural course during service, seemingly a lower standard.  Accordingly, remand is required for clarification of the examiner's opinion.

Additionally, during his hearing the Veteran testified that he began receiving treatment from a VA medical facility in approximately 1999 or 2000.  However, the claims file does not include any VA treatment records prior to 2010.  Accordingly, these medical records should be obtained upon remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all medical records from the Memphis VA Medical Center from 1999 through 2010, to include searching archived paper records, if applicable.

2.  After completing the forgoing, return the Veteran's claims file to the October 2011 VA examiner, if available, or a similarly qualified medical professional.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  

Consistent with the factual and medical history, the examiner should answer the following question:

Assuming the Veteran's bilateral pes planus increased in severity during his active service, was this increase in severity clearly and unmistakably (obvious, undebatable, etc) due to the natural progression of his pre-existing bilateral pes planus?
	
3.  Then, readjudicate the appeal in light of all the additional evidence added to the record.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


